DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 1 recites “core having a substantially uniform composition throughout a cross-section”, but such limitation is not described in the original disclosure. It is noted that Fig. 1A is a schematic diagram, but does not describe the “core having a substantially uniform composition throughout a cross-section”.   All claim 1’s depending claims are rejected for similar reasons. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   In this case, claim 1 recites “core having a substantially uniform composition throughout a cross-section” wherein Tthe term “substantially uniform” in claim 1 is a relative term which renders the claim indefinite. The term “substantially uniform” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, such limitation renders claims indefiniteness. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 4 recites a formula of M1xM2yM3zX1w1X2w2,  “ each of  X1 and X2, independently, is selected from the group consisting of C, B, and P, at least one of X1 and X2 being C, B or P”.    It is noted that when X1 and X2 being differently selected from C, B and P, then the resulted transition metal ceramic composition is not a carbide, a boride, or phosphide.  For example, if X1 being C while X2 being P,  such C and P together with transition metal elements formed compound seems neither a carbide, nor a phosphide.  Therefore, such recited “ each of  X1 and X2, independently, is selected from the group consisting of C, B, and P, at least one of X1 and X2 being C, B or P” limitations do not further limit its parent claim 1 recited “ boride, carbide or  phosphide of transition metal”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
   It is noted that it appears to one of ordinary skill in the art that when transition metal ceramic is carbide then both of X1 and X2 need be C (carbon), when transition metal ceramic is boride, then both of X1 and X2 need be B (boron),   and that when transition metal ceramic is phosphide then both of X1 and X2 need be P (phosphorus).  


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuttiyiel (US2015/0147682).
Kuttiyiel teaches core-shell nanoparticles having plurality of non-noble metal solid solution nanoparticles as core and a shell comprising at least one of  noble metal  ([0011]-[0012], [0015], [0016], [0049], examples, claim 4, 8), wherein the non-noble metal solid solution comprises a nitride of a non-noble metal selected from the group consisting of nickel (Ni), cobalt (Co), iron (Fe), Copper (Cu) and mixtures thereof (claim 1, 18).   It is noted that since the non-noble metal nitride solid solution as core, such solid solution core has a substantially uniform composition throughout a cross-section is associated or expected. 
 Kuttiyiel further teaches monolayer shell can be directly formed on nanoparticle cores ([0061], [0062]). Kuttiyiel expressly discloses the core material being nickel nitride (examples, table 1, claim 1, 4, 8) and the noble shell being platinum (claim 5-6), wherein the noble metal is in direct contact with core.  
	Regarding claim 1, Kuttiyiel teaches forming a plurality of such core-shell nanoparticles catalyst (claim 18) wherein the nanoparticle has a non-noble metal nitride (i.e. transition metal ceramic) core and a noble metal shell as discussed above. 
Therefore, Kuttiyiel teaches every and each limitation of claim 1, thus claim 1 is anticipated by Kuttiyiel. 
	Alternatively, it would have been obvious for one of ordinary skill in the art to adopt a non-noble metal nitride core solid solution having substantially uniform composition throughout a cross section for help providing a desired catalyst for fuel cell applications as suggested by Kuttiyiel.  It would have been obvious for one of ordinary skill in the art to adopt a plurality of core-shell nanoparticles catalyst with each core-shell nanoparticle having a non-noble metal nitride core with noble metal shell for help providing a desired fuel cell catalyst with higher catalytic activity and lower loading of precious metals as suggested by Kuttiyiel ([0008], claim 18). 
Regarding claim 4, Kuttiyiel also teaches the nitride core having NiN or Ni3N phase ([0078]) wherein such formula reads onto the instantly claimed formula with M1 being Ni and X1 being N wherein x=1 (or 3), w1=1 while y=z=w2=0. 
Claim(s) 6-7 and 8 is/are under 35 U.S.C. 103 as obvious over Kuttiyiel (US2015/0147682).
Regarding claim 6, Kuttiyiel teaches at least one of noble metal selected from the group consisting of Pt, Pd, Au, Rh, Ir, Ru, Ag, Re (claim 4, para. [0061], [0063]). 
It would have been obvious for one of ordinary skill in the art to adopt more than one noble metal beside expressly disclosed Pt (e.g. Pd, Ag, Re) into the shell for help forming a desired catalyst for fuel cell application as suggested by Kuttiyiel (claim 4, 18, para. [0063]). 
Regarding claim 7-8, Kuttiyiel further teaches the core-shell nanoparticles having external diameter of 0.5 to 10 nm with a shell wall thickness of 0.5 to 1nm ([0071], [0012]), wherein the core-shell nanoparticles having a size overlapping or within that of instantly claimed range, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Claim(s) 1, 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Esposito (Low-Cost Hydrogen-Evolution Catalysts Based on Monolayer Platinum on Tungsten Monocarbide Substrates, Angew. Chem. Int. Ed. 2010, 49 page 9859-9862).
	Esposito teaches using WC as support material for platinum particles having improved catalyst stability and synergistic activity (page 9860 left col. 2nd para.). Esposito further teaches catalyst comprising Pt directly supported onto WC material (table 1, page 9860 right col. 2nd para.) and discloses particulate WC can be used as support to form core-shell nanoparticle of Pt-WC (page 9861 right col. 2nd para., experimental section, Fig. 2) wherein such Pt shell layer being monolayer.  Esposito disclosed Pt in direct contact with core of WC material. It is noted that since single phase WC material as core, such core has a substantially uniform composition throughout a cross-section would be expected. 
	Regarding claim 1, Esposito does not expressly teach a composition comprising plurality of nanoparticles. 
	However, it is well known in the art that plurality of nanoparticles need be used for hydrogen evolution (page 9859 left col. 2nd para.-first para. of right col.) and WC leading to improved catalyst stability and synergistic activity for Pt particles (page 9860 left col. 2nd para.).  It would have been obvious for one of ordinary skill in the art to expect a composition having a plurality of such Pt-WC core-shell nanoparticles being formed during the catalyst synthesis process (experimental section, Fig 2-4, page 9861 right col. 3rd para.).  It would have been obvious for one of ordinary skill in the art to   adopt a composition having a plurality of such Pt-WC core-shell nanoparticles for help provide a catalyst for desired hydrogen evolution as suggested by Esposito (page 9859 left col. 2nd para.-first para. of right col., page 9861 2nd- 3rd para). 
	Regarding claim 4 and 9, Esposito teaches transition metal ceramics being tungsten monocarbide (WC) wherein M1 is W and X1 is C, and x=1 and w1=1 with y=z=w2=0. 	 
	Regarding claim 6, it is well known in the art that Pd can also be used for such hydrogen evolution reaction (page 9860 first para.). 
	It would have been obvious for one of ordinary skill in the art to combine such well-known Pd as catalytic metal together with Pt for help forming a desired hydrogen evolution catalyst because combining such known element of Pd together with Pt for help providing a desired noble metal shell onto carbide support thus providing needed catalyst or hydrogen evolution reaction would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR).
Claim(s) 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Esposito (Low-Cost Hydrogen-Evolution Catalysts Based on Monolayer Platinum on Tungsten Monocarbide Substrates, Angew. Chem. Int. Ed. 2010, 49 page 9859-9862) as applied above, and in view of Roman-Leshkov (US2015/0105241). 
Regarding claim 5, Esposito does not expressly teach the transition metal further includes Zr, Hf, Nb or Ta. 
Roman-Leshkov teaches a transition metal ceramic having a composition formula of M1xM2yM3zX1w1X2w2, in which each of M1, M2 and M3, independently, is an transition metal element from the group consisting of group 3, group 4, group 5, group 6, 3d block, or f block ( e.g. Ti, Zr, Hf, V, Nb, Ta, Cr, Mo and W)  and each of X1 and X2, independently, is selected from the group consisting of O, C, N and P, at least one of X1 and X2 being C, N or P. Each of x, y, w1, w2, and z is a number between 0 and 1, where at least one of x, y, z, w1 and w2 is not zero and the combination of x, y, z, w1 and w2 complete the valence requirements of the formula ([0060], [0069]-[0070]).  Roman-Leshkov specifically teaches such transition metal ceramics being transition metal carbides, e.g. WC or Ta0.3W0.7C ([0148]).   
It would have been obvious for one of ordinary skill in the art to adopt such Ta modified WC as shown by Roman-Leshkov to practice the tungsten carbide of Esposito because by doing so can help provide a non-sintered surface-impurity free transition metal carbide ([0058]) which is compatible with noble metal thus help providing an inexpensive catalyst for hydrogen evolution reaction as suggested by Roman-Leshkov ([0058]-[0060]).   Furthermore, combining such known element of W together with Ta, Nb, Zr, Hf for help providing a desired transition metal carbide or nitride thus providing needed catalyst or hydrogen evolution reaction would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
	Regarding claim 7-8, Esposito does not expressly teach the nanoparticle size being less than 10 (or 5) nm. 
Roman-Leshkov discloses the size of such nanoparticle can be less than 10 nm, or less than 5 nm ([0071]) and a plurality of such particles can be used ([0087], [0088]) for desired catalysis ([0058]-[0060]). 
It would have been obvious for one of ordinary skill in the art to adopt such size (less than 10 or 5nm) of transition metal ceramics (transition metal carbides) as shown by Roman-Leshkov to practice the tungsten carbide of Esposito because by doing so can help provide a non-sintered surface-impurity free transition metal carbide ([0058]) which is compatible with noble metal thus help providing an inexpensive catalyst for hydrogen evolution reaction as suggested by Roman-Leshkov ([0058]-[0060]).   Furthermore, adopting such well-known transition metal carbide particle size for help forming a desired catalyst for hydrogen evolution reaction is well within the scope of one ordinary skill in the art. 
It is also noted that Esposito disclosed Pt monolayer thickness around about 0.4 nm range (supporting information page 4 third para.).   Since the core transition metal particle size being less than 10nm or 5nm and the shell thickness being around about 0.4 nm, therefore, Espositio in view of Roman-Leshkov suggested nanoparticle size overlapping with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).

Response to Arguments
Applicant’s arguments filed on 04/07/2022 have been fully considered but are moot in view of current rejections. 
In response to applicant’s arguments about claim 4 recited X1 and X2, independently, is selected from the group consisting of C, B, and P, at least one of X1 and X2 being C, B or P can be carbide, boride or phosphide, further limiting its parent claim 1.   For example, one of ordinary skill in the art is uncertain when X1 being C while X2 being P, what such transition metal material can be considered, a carbide or a phosphide?  Furthermore, if one of ordinary skill in the art cannot ascertain whether such compound is a carbide or a phosphide, how does such limitation further limit its parent claim 1 recited carbide or phosphide?    Similarly, when X1 being B, while X2 being C, would such compound be considered as boride or carbide then? Applicant’s pure arguments have not addressed such concern at all.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example, Michalskyl et al. (Trends in the Hydrogen Evolution Activity of Metal Carbide Catalysts, ACS Catal. 2014, 4, 5, 1274–1278) discloses catalytic activity of transition metal supported Pt and Pt-group metal compounds for the HER activities. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732